UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4594



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GENAIA TYRHEEN MOORE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00022-2)


Submitted:   January 28, 2008          Decided:     February 15, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick G. Davis, THE LAW OFFICE OF RODERICK G. DAVIS, PLLC,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, Amy Elizabeth
Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Genaia Tyrheen Moore pled guilty without a plea agreement

to: conspiracy to commit bank robbery (Count One), bank robbery

(Count Two), possession of a firearm during a crime of violence

(Count Three), stealing a firearm that moved in interstate commerce

(Count Four), and possession of a stolen firearm (Count Five).

Moore’s advisory guideline range with respect to Counts One, Two,

Four, and Five, was 46-57 months, reflecting an offense level of 23

and a criminal history category of I.            Moore also was subject to a

consecutive five-year sentence on Count Three.               The district court

concluded that the factors set forth at 18 U.S.C.A. § 3553(a) (West

2000   &   Supp.   2007)    warranted      a   sentence   below   the    advisory

guideline range. The court imposed concurrent sentences of thirty-

six months on Counts One, Two, Four, and Five, to be followed by

sixty months on Count Three, for an aggregate sentence of ninety-

six months.

            Moore now appeals.          Her attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), alleging

that the sentence is unreasonable but stating that there are no

meritorious    issues      for   review.       Moore   has   filed   a    pro   se

supplemental brief asserting that counsel was ineffective. Finding

no reversible error, we affirm.

            We review a sentence imposed after United States v.

Booker, 543 U.S. 220 (2005), to determine whether it is “within the


                                     - 2 -
statutorily            prescribed      range”      and    reasonable.         United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                          Here,

Moore’s sentence was statutorily authorized. Reasonableness review

requires us to consider whether the chosen sentence constitutes an

abuse of discretion. United States v. Pauley, No. 07-4270, 2007 WL

4555520, at *5 (4th Cir. Dec. 28, 2007).                 In making this decision,

we first examine the sentence “for significant procedural errors.”

Id.        There were no such errors in this case; we note that the

sentencing        court:    correctly      calculated     the   advisory   guideline

range; heard from the parties regarding an appropriate sentence;

considered the factors set forth at 18 U.S.C.A. § 3553(a) (West

2000       &   Supp.    2007);   and    articulated      compelling   reasons*    for

imposing a variance sentence. Id.; see Gall v. United States, No.

06-7949, 2007 WL 4292116, at *7 (U.S. Dec. 10, 2007).                             Our

reasonableness review also requires us to consider the substance of

the    sentence         taking      into   account       “the   totality    of    the

circumstances.”          Pauley, 2007 WL 4555520, at *5.          We conclude that

the variance sentence, which falls roughly twenty percent below the

lowest end of the advisory guideline range, was also substantively

reasonable.



       *
      The district court measured the nature and seriousness of the
crimes against Moore’s “horrific background and history of
psychiatric care and suicide attempts, in combination with a crack
addiction.”    These factors, the court found, placed her in a
different position than many defendants who appear before the court
for sentencing.

                                           - 3 -
          Moore’s claim of ineffective assistance of counsel is not

cognizable   on   direct   appeal   because      ineffectiveness       does   not

conclusively appear on the face of the record.             Moore should raise

the claim, if at all, in a motion filed pursuant to 28 U.S.C.

§ 2255 (2000).    See United States v. Richardson, 195 F.3d 192, 198

(4th Cir. 1999); United States v. King, 195 F.3d 192, 198 (4th Cir.

1999).

          We have examined the entire record in this case in

accordance   with   the    requirements     of   Anders,    and   we   find    no

meritorious issues for appeal. Accordingly, we affirm. This court

requires counsel inform his client, in writing, of her right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy of the motion was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 4 -